Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement oSoliciting Material Pursuant to 240.14a-12 oConfidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement oDefinitive Additional Materials ACORN FACTOR, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ACORN FACTOR, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 5, 2007 The Annual Meeting of Stockholders of Acorn Factor, Inc. will be held at the Union League Club of New York, 38 East 37th Street, New York, New York 10016, on Wednesday, December 5, 2007, at 10:00 a.m., for the following purposes: (1) To elect seven directors to hold office until the next annual meeting of stockholders and until their successors have been duly elected and qualified; and (2) To consider and act upon such other and further matters as may properly come before the meeting or any postponements or adjournments thereof. Only stockholders of record at the close of business on October 12, 2007, are entitled to notice of and to vote at the meeting or any postponements or adjournments thereof. Regardless of how many shares you own, your vote is very important. WHETHER OR NOT YOU INTEND TO BE PRESENT AT THE MEETING, PLEASE COMPLETE DATE AND SIGN THE ENCLOSED PROXY CARD AND MAIL IT PROMPTLY IN THE ENCLOSED POSTAGE PAID RETURN ENVELOPE . B Y O RDER OF THE B OARD OF D IRECTORS , SHELDON KRAUSE Secretary November 13, 2007 Montchanin, Delaware ACORN FACTOR, INC. 4 West Rockland Road Montchanin, Delaware 19710 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Acorn Factor, Inc. a Delaware corporation (the Company or Acorn) (formerly known as Data Systems & Software Inc.) to be voted at the Annual Meeting of Stockholders of the Company (the Annual Meeting) to be held at the Union League Club of New York, 38 East 37th Street, New York, New York 10016 on Wednesday, December 5, 2007 at 10:00 a.m., and any postponements or adjournments thereof. This Proxy Statement and the accompanying materials are being mailed on or about November 13, 2007, to holders of record of the Common Stock, par value $.01 per share, of the Company (the Common Stock) as of the record date. This solicitation is being made by management. All costs related to this solicitation are being borne by the Company. The record date (the Record Date) for determining stockholders entitled to notice of and to vote at the Annual Meeting has been established as the close of business on October 12, 2007. On that date, 10,136,118 shares of Common Stock of the Company were outstanding and entitled to vote. Holders of record of Common Stock on the Record Date will be entitled to one vote for each share held on all matters properly brought before the Annual Meeting. The presence at the Annual Meeting in person or represented by proxy of a majority of the outstanding shares of Common Stock entitled to vote thereat will constitute a quorum for the transaction of business. If a share is deemed present at the Annual Meeting for any one matter, it will be deemed present for purposes of determining the presence of a quorum for all other matters presented to the meeting. Votes withheld from any nominee for election as a director, abstentions, and shares held by a nominee for a beneficial owner that are voted on any matter which may come before the meeting, will be deemed present for purposes of determining the presence of a quorum. All properly executed proxies delivered pursuant to this solicitation and not revoked will be voted at the Annual Meeting in accordance with the directions given. With respect to the election of directors, stockholders may vote in favor of all nominees, withhold their votes as to all nominees or withhold their votes as to specific nominees. Stockholders should specify their choices on the accompanying proxy card. If no specific instructions are given, the shares represented by a signed proxy will be voted FOR the election of all management nominees for election as directors, except as otherwise required by law. Directors will be elected at the Annual Meeting by a plurality of the votes cast in person or represented by proxy. Any stockholder of record returning the accompanying proxy card may revoke such proxy at any time prior to its exercise by (i) giving written notice to the Company of such revocation, (ii) voting in person at the Annual Meeting, or (iii) executing and delivering to the Company a later-dated proxy. Written revocations and later-dated proxies should be sent to Acorn Factor, Inc., 4 West Rockland Road, Montchanin, Delaware 19710, Attention: Secretary. Commencing ten days before the date of the Annual Meeting, an alphabetical list of the names and addresses of the stockholders of record as of the Record Date will be available at our principal executive offices, 4 West Rockland Road, Montchanin, Delaware 19710, for inspection by any stockholder during normal business hours for any purpose germane to the Annual Meeting. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table and the notes thereto set forth information, as of October 25, 2007 (except as otherwise set forth herein), concerning beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of Common Stock by (i) each director of the Company and each nominee for director, (ii) certain current or former executive officers (iii) all executive officers and directors as a group, and (iv) each holder of 5% or more of the Companys outstanding shares of Common Stock. Number of Shares of Percentage of Common Stock Common Stock Name and Address of Beneficial Owner (1) (2) Beneficially Owned (2) Outstanding (2) George Morgenstern % John A. Moore % Richard J. Giacco * Joseph Musanti 0 Richard Rimer % Scott B. Ungerer 0 Samuel M. Zentman * Michael Barth * William J. McMahon 0 Benny Sela (9) * All executive officers and directors of the Company as a group (10 people) % Jacob Neuwirth (11) 0 * Less than 1% (1) Unless otherwise indicated, the address for each of the beneficial owners listed in the table is in care of the Company, 4 West Rockland Road, Montchanin, Delaware 19710. (2) Unless otherwise indicated, each person has sole investment and voting power with respect to the shares indicated. For purposes of this table, a person or group of persons is deemed to have beneficial ownership of any shares as of a given date which such person has the right to acquire within 60 days after such date. Percentage information is based on the 10,136,118 shares outstanding as of October 31, 2007. (3) Consists of 45,115 shares, 387,500 shares underlying currently exercisable options, and 49,439 shares owned by Mr. Morgensterns wife. (4) Consists of 390,877 shares and 460,000 shares underlying currently exercisable options. (5) Consists of 1,000 shares and 8,333 shares underlying currently exercisable options. (6) Consists of 27,500 shares and 83,333 shares underlying currently exercisable options. (7) Consists of 5,297 shares, 48,333 shares underlying currently exercisable options and 1,324 shares underlying currently exercisable warrants. (8) Consists of 46,333 shares underlying currently exercisable options, 3,289 shares underlying a currently convertible debenture, and 1,645 shares underlying currently exercisable warrants. (9) Appointed as Chief Executive Officer of the Companys subsidiary dsIT Solutions Ltd. effective July 1, 2007. (10) Consists of 40,000 shares underlying currently exercisable options. (11) Resigned as Chief Executive Officer of the Companys subsidiary dsIT Solutions Ltd. effective June 30, 2007. (12) Based on information available to the Company as of July 26, 2007. 2 ELECTION OF DIRECTORS (PROPOSAL 1 ON PROXY CARD) The Board of Directors of the Company is currently comprised of seven seats. The Board of Directors has nominated its seven current directors, George Morgenstern, John A. Moore, Richard J. Giacco, Joseph Musanti, Richard Rimer, Scott B. Ungerer and Samuel M. Zentman, for election as directors at the Annual Meeting. All nominees have consented to be named as such and to serve if elected. With respect to the election of directors, stockholders may vote in favor of all nominees, withhold their votes as to all nominees or withhold their votes as to specific nominees. Stockholders cannot vote for more than the seven nominees named in this proxy statement. Stockholders should specify their choices on the accompanying proxy card. If no specific instructions are given, the shares represented by a signed proxy will be voted FOR the election of all seven of the Boards nominees. If any nominee becomes unavailable for any reason to serve as a director at the time of the Annual Meeting (which event is not anticipated), proxies will be voted at the discretion of the persons acting pursuant to the proxy for any nominee who shall be designated by the current Board of Directors as a substitute nominee. Persons nominated in accordance with the notice requirements of the Companys By-laws are eligible for election as directors of the Company. All nominations for director that are not timely delivered to the Company or that fail to comply with the requirements set forth in the Companys By-laws will be excluded from the Annual Meeting, as provided in the By-laws. A copy of the Companys By-laws can be obtained from the Secretary of the Company, 4 West Rockland Road, Montchanin, Delaware 19170. Directors will be elected at the Annual Meeting by a plurality of the votes cast (i.e., the seven nominees receiving the greatest number of votes will be elected as directors.) Certain Information Regarding Directors and Officers Set forth below is certain information concerning the directors and certain officers of the Company: Name Age Position George Morgenstern 74 Founder, Chairman of the Board; Chairman of the Board of our dsIT Solutions Ltd. subsidiary (dsIT) John A. Moore 42 Director, President and Chief Executive Officer; and director of our Comverge Inc. affiliate (Comverge) Richard J. Giacco 55 Director and Member of the Audit Committee Joseph Musanti 50 Director and Chairman of the Audit Committee Richard Rimer 42 Director Scott B. Ungerer 49 Director Samuel M. Zentman 61 Director and Member of the Audit Committee Michael Barth 46 Chief Financial Officer of the Company and dsIT William J. McMahon 51 President and Chief Executive Officer of CoaLogix Inc. and SCR-Tech LLC Benny Sela 59 Chief Executive Officer of dsIT 3 George Morgenstern , founder of the Company, and one of our directors since 1986, has been Chairman of the Board since June 1993. Mr. Morgenstern served as President and Chief Executive Officer from our incorporation in 1986 until March 2006. Mr. Morgenstern also serves as Chairman of the Board of dsIT. Mr. Morgenstern served as a member of the Board of Directors of Comverge from October 1997 to March 2006 and as Chairman until April 2003. John A. Moore has been a director and President and Chief Executive Officer of our Company since March 2006. Mr. Moore also serves as a director of Comverge. Mr. Moore is the President and founder of Edson Moore Healthcare Ventures, which he founded to acquire $150 million of drug delivery assets from Elan Pharmaceuticals in 2002. Mr. Moore was Chairman and EVP of ImaRx Therapeutics, a drug and medical therapy development company, from February 2004 to February 2006 and Chairman of Elite Pharmaceuticals from February 2003 to October 2004. He is currently Chairman of Optimer, Inc., a research based polymer development company, and a member of the Board of Directors of Medi-HutCo., Inc., a distributor of over-the-counter medical devices and supplies. Richard J. Giacco has been a director since September 2006. Since 2003 Mr. Giacco has served as President of Empower Materials, Inc., a manufacturer of carbon dioxide based thermoplastics. Mr. Giacco is also a Managing Member of Ajedium Film Group, LLC, a manufacturer of thermoplastic films. Mr. Giacco served as Associate General Counsel of Safeguard Scientifics, Inc. from 1984 to 1990. Mr. Giacco presently serves as the Chair of the Audit Committee of the Board of Directors of Ministry of Caring, Inc., and the Chair of the Finance Committee of the Board of Directors of Sacred Heart Village, Inc. Joseph Musanti became a member of our board of directors in October 2007. Since 2006, Mr. Musanti has served as President of Main Tape Inc., a designer and manufacturer of adhesive tape and protective film for consumer electronics, automotive, and other uses. He previously served as Vice President Finance and CFO of Main Tape Inc. from 2003 to 2006. Between 1989 and 2003, Mr. Musanti held various positions at Rheometric Scientific, Inc., a world leader in rheological and thermal analytical instrumentation, including Vice President Finance & Materials and CFO from 1997 to 2003. Richard Rimer has been a director since September 2006. Mr. Rimer is a private investor. From 2001 to 2006, Mr. Rimer was a Partner at Index Ventures, a private investment company. He formerly served on the boards of Direct Medica, a provider of marketing services to pharmaceutical companies, and Addex Pharmaceuticals, a pharmaceutical research and development company. Prior to joining Index Ventures, Mr. Rimer was the co-founder of MediService, the leading direct service pharmacy in Switzerland and had served as a consultant with McKinsey & Co. Scott B. Ungerer became a director in October 2007. He is the managing partner and founder of EnerTech Capital Partners, a leading energy and communications venture capital firm, and has been an energy technology investor since 1996. Mr. Ungerers specific areas of interest and responsibility include power generation, transmission and distribution, power line carrier, combustion engine technologies and nanomaterials. Prior to EnerTech, Mr. Ungerer spent 16 years as a power industry executive with Atlantic Energy. Mr. Ungerer currently sits on the boards of Comverge, Current Communications Group, a provider of broadband over power line solutions, Franklin Fuel Cells, Inc., a developer of solid oxide fuel technology, Intellon Corporation, a provider of home networking products using power lines, and The NanoSteel Company, a developer of nanostructural materials Mr.
